

SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF GGP OPERATING PARTNERSHIP, LP
THIS SECOND AMENDMENT (this “Amendment”) is made and entered into as of February
17, 2016, by the undersigned.
W I T N E S S E T H:
WHEREAS, GGP Operating Partnership, LP, a Delaware limited partnership (the
“Partnership”), exists pursuant to that certain Fourth Amended and Restated
Agreement of Limited Partnership, dated as of May 1, 2014, as amended (the
“Partnership Agreement”), and the Delaware Revised Uniform Limited Partnership
Act;
WHEREAS, GGP Real Estate Holding II, Inc., a Delaware corporation, is the sole
general partner of the Partnership (the “General Partner”); and
WHEREAS, the General Partner deems it to be in the best interest of the
Partnership to amend the Partnership Agreement as set forth herein to provide
for a high watermark feature for certain LTIP Units.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned does herby agree
as follows:
1.Capitalized Terms. Capitalized terms used but not defined herein shall have
the definitions assigned to such terms in the Partnership Agreement.
2.    Amendment of Section 1.1.
a.
The term “Limited FV LTIP Units” shall be inserted immediately following the
definition of “Lien” and shall be defined as follows:

“Limited FV LTIP Unit” shall mean any FV LTIP Unit that is designated as a
Limited FV LTIP Unit in the relevant Vesting Agreement or other documentation
pursuant to which such LTIP Unit is granted or issued.
b.
The term “Participating FV LTIP Unit” shall be inserted immediately following
the definition of “Operating Loss” and shall be defined as follows:

“Participating FV LTIP Unit” shall mean (a) any FV LTIP Unit that is not a
Limited FV LTIP Unit, and (b) any Limited FV LTIP Unit if and to the extent
that, as of the date any Liquidating Gain or Liquidating Loss is being
allocated, the aggregate Liquidating Gain realized since the date of issuance of
such Limited FV LTIP Unit exceeds the aggregate Liquidating Losses realized
since the date of issuance of such Limited FV LTIP Unit.
2.    Amendment of Exhibit B. Exhibit B is hereby amended as follows.




--------------------------------------------------------------------------------



a.
Section 1(a)(5)(i) is hereby deleted in its entirety and the following is hereby
inserted in its place and stead:

(i) Liquidating Gains shall first be allocated to the Partners holding
Participating FV LTIP Units until the Economic Capital Account Balances of such
Partners, to the extent attributable to their ownership of Participating FV LTIP
Units, are equal to (1) the Common Unit Economic Balance, multiplied by (2) the
number of their Participating FV LTIP Units (with respect to each Partner
holding Participating FV LTIP Units, the “Target Balance”). For the avoidance of
doubt, Liquidating Gains allocated with respect to a Participating FV LTIP Unit
pursuant to this subparagraph shall reduce (but not below zero) the Book-Up
Target for such Participating FV LTIP Unit. Any such allocations shall be made
among the holders of Participating FV LTIP Units in proportion to the aggregate
amounts required to be allocated to each under this subparagraph (a)(5).
Notwithstanding the foregoing, the Liquidating Gain allocable in respect of a
Limited FV LTIP Unit pursuant to this clause (i) of subparagraph (a)(5) shall
not exceed the Limited FV LTIP Unit’s share of the aggregate Liquidating Gain in
excess of the aggregate Liquidating Loss realized since the date of issuance of
the Limited FV LTIP Unit.
b.
Section 1(a)(5)(ii) is hereby amended by deleting any reference to “FV LTIP
Units” and inserting “Participating FV LTIP Units” in its place and stead.



c.
Section 1(a)(5)(iv) is hereby amended by deleting any reference to “FV LTIP
Units” and inserting “Participating FV LTIP Units” in its place and stead.



d.
Section 1(a)(5)(v) is hereby amended by deleting any reference to “FV LTIP
Units” and inserting “Participating FV LTIP Units” in its place and stead.



e.
Section 1(a)(6) is hereby amended as follows:



i.
Any reference to “FV LTIP Units” is hereby deleted and “Participating FV LTIP
Units” is inserted in its place and stead.



ii.
Clause (ii) to the first sentence of that Section is hereby deleted and the
following is hereby inserted in its place and stead:



“(ii) Liquidating Gain allocable in respect of an Eligible AO LTIP Unit or a
Limited FV LTIP Unit pursuant to this paragraph 6 shall not exceed the Eligible
AO LTIP Units share or the Limited FV LTIP Units share of Liquidating Gain in
excess of the amount necessary to cause the Common Unit Economic Balance to
equal the Common Unit Economic Balance as of the date of issuance of the
Eligible AO LTIP Unit or Limited FV LTIP Unit, each as adjusted for any LTIP
Unit Adjustment Events.”
3.    Amendment to Exhibit C. Exhibit C of the Partnership Agreement is hereby
deleted in its entirety and Exhibit C attached hereto shall be inserted into the
Partnership Agreement in its place and stead.

2

--------------------------------------------------------------------------------





4.    Other Provisions Unaffected. Except as expressly amended hereby, the
Partnership Agreement shall remain in full force and effect in accordance with
its terms.


[Signature page to follow]

3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Amendment on the day and
year first written above.


GENERAL PARTNER:


GGP Real Estate Holding II, Inc.,
a Delaware corporation






By:     /s/ Stacie L. Herron            
Name:     Stacie L. Herron
Title:     Vice President and Secretary











4

--------------------------------------------------------------------------------





Exhibit C


Protected Amounts


Obligated Partner
Protected Amount*


Cache Valley Mall Partnership, Ltd


$5,029,114


Burke Cloward


$0


James Cordano


$500,000


Gregory Curtis


$31,396


Fairfax Holding, LLC


$81,333,944


Rex & Barbara Frazier Family Trust


$1,130,001


Michael C. Frei


$334,774


Hall Investment Company


$0


Kenneth G. Hansen Trust


$0


King American Hospital


$466,600


Warren P. King


$1,412,628


Paul K. Mendenhall


$87,946


North Plains Development Co., Ltd.


$5,517,829


Carl E. Olson


$394,673


Martin G. Peterson


$664,359


Pine Ridge Land Company, Ltd.


$435,213


Price Fremont Company, Ltd.


$1,067,104


Deidra Price


$0


John Price


$2,144


Steven Price


$293,090


Red Cliff Mall Investment Company, Ltd.


$1,171,766


Philip P. Taylor


$0


Jennifer Wallin


$0


Lena Wilcher Revocable Trust


$0


Koury Corporation
An amount up to:


 


$99,678,228.70



*Protected Amounts are subject to adjustment as provided by the Tax Matters
Agreements

5